DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
In claim 1, the phrase “an insulation material housing made that receives” is unclear.  
In claim 4, “the contact floor” lacks antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Gassauer et al. (US 9,209,530).  
Regarding claim 1, Gassauer discloses a terminal clamp, comprising: a contact frame (1/4) that forms a clamping device configured to fix and electrically contact a connection conductor, wherein the clamping device is formed by at least one reaction bearing (9) and a clamping spring (7) that is preloaded against the at least one reaction bearing; a conductor insertion channel (3) that feeds the connection conductor to the clamping device; and an insulation material housing (2) made that receives the contact frame and forms a conductor insertion opening (3) that is arranged upstream of the conductor insertion channel in a conductor insertion direction (L), wherein the conductor insertion channel is formed by the insulation material housing.  

Regarding claim 3, Gassauer discloses the conductor insertion channel being tapered funnel shaped from the conductor insertion opening in the conductor insertion direction.   
Regarding claim 4, Gassauer discloses the contact frame forming two contact side walls (8, 8) that are arranged at the contact floor and that receive the conductor insertion channel formed by the insulation material housing between each other.  
Regarding claim 5, Gassauer discloses the conductor insertion channel forming a guide tongue that is proximal to the contact floor or a guide tongue (10) that is remote from the contact floor, and wherein the guide tongue extends in the conductor insertion direction.  
Regarding claim 6, Gassauer discloses clamping springs that extend in the conductor insertion direction extends from each side wall of the insulation material housing, wherein free ends of the clamping springs are oriented towards each other form a clamping device, and wherein the guide tongue of the conductor insertion channel is arranged between the clamping springs (see Figs. 1-3).  
Regarding claim 7, Gassauer discloses the insulation material housing forms stop bars (not labeled, Fig. 6) for the clamping springs that limit a deflection travel of the clamping springs during an opening movement.  
Regarding claim 8, Gassauer discloses the insulation material housing includes a cut out (not labeled, see Figs. 1-3) in a cover wall (top wall), wherein a spreading tool (14) is insertable between the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833